United States Court of Appeals
                                 FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                          ____________
No. 21-7087                                                     September Term, 2022
                                                                         1:19-cv-02997-ABJ
                                                                         1:20-cv-02884-ABJ
                                                           Filed On: September 1, 2022
In the Matter of: Jeannie Quinteros,

------------------------------

Jeannie Quinteros,

                 Appellant

        v.

Capital Ventures International, LLC,

                 Appellee


------------------------------

Consolidated with 21-7088



               ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

        BEFORE:           Pillard, Wilkins and Katsas, Circuit Judges

                                         JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the briefs filed by the parties. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing and the motion to
supplement the record, it is

       ORDERED that the motion to supplement the record be denied. Appellant has
not shown that supplementation of the record on appeal is appropriate under Federal
Rule of Appellate Procedure 10(e)(2)(C). Nor has she shown that supplementation of
the record “would establish beyond any doubt the proper resolution of the pending
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 21-7087                                                September Term, 2022

issues” or otherwise would be “in the interests of justice.” Colbert v. Potter, 471 F.3d
158, 165-66 (D.C. Cir. 2006) (citations omitted). It is

       FURTHER ORDERED AND ADJUDGED that the district court’s August 13, 2021
order be affirmed. When this court reviews a district court’s order on appeal from
bankruptcy court, it “sits as a second court of review and applies the same standards as
the district court.” In re Hope 7 Monroe St. Ltd. P’ship, 743 F.3d 867, 873 (D.C. Cir.
2014).

        Appellant argues that her adversary proceeding, Quinteros v. Capital Ventures
International, LLC, No. 19-ap-10013 (Bankr. D.D.C.), was not a core proceeding and
that the bankruptcy court therefore lacked jurisdiction to enter a final order and
judgment. The district court concluded, however, that appellant forfeited any argument
that the proceeding was non-core because her complaint expressly stated that the
proceeding was a core proceeding under 28 U.S.C. § 157; that appellant also
consented to the bankruptcy court’s jurisdiction by requesting immediate entry of an
order in her prayer for relief; and that, in any event, its ruling would be the same if it
treated the bankruptcy court’s order as proposed findings of fact and conclusions of law.
Appellant has not shown that these conclusions were erroneous. See Wellness Int’l
Network, Ltd. v. Sharif, 575 U.S. 665, 678-81 (2015) (party may waive right to have
Article III judge enter final order for non-core proceeding); 28 U.S.C. § 157(c)(2) (party
may consent to bankruptcy court’s jurisdiction over non-core proceedings); Fed. R.
Bankr. P. 8018.1 (“If, on appeal, a district court determines that the bankruptcy court did
not have the power under Article III of the Constitution to enter the judgment, order, or
decree appealed from, the district court may treat it as proposed findings of fact and
conclusions of law.”).

       Appellant has raised no other challenge to the dismissal of her complaint against
appellees Madison Management Services, LLC, and CitiMortgage, Inc., and she
therefore has forfeited any such challenge. See United States ex rel. Totten v.
Bombardier Corp., 380 F.3d 488, 497 (D.C. Cir. 2004).

        Additionally, the district court correctly concluded that appellant had shown no
error in the bankruptcy court’s order granting the remaining appellees’ motion to dismiss
or, in the alternative, for summary judgment on her claims against them in the adversary
proceeding. Appellant argues that there was a genuine issue as to the right of Capital
Ventures International, LLC (“Capital Ventures”) to enforce the note secured by the
mortgage on her property. However, appellant has not shown that the district court
erred in concluding that Capital Ventures has the right to enforce the note based on the
loan modification agreement and settlement agreement signed by appellant in 2015.

                                          Page 2
                 United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 21-7087                                                 September Term, 2022

Appellant does not dispute her contemporaneous awareness that the original note had
been lost, and the agreements’ silence as to the loss of the note does not support her
conclusory assertion that she was misled to believe the note had been found.

       For these same reasons, appellant has not shown that the bankruptcy court
abused its discretion in granting Capital Ventures’ motion for relief from the automatic
stay in In re Quinteros, No. 19-br-195 (Bankr. D.D.C.).

        Finally, appellant has not shown that the district court abused its discretion in
denying the motion for judicial notice in the appeal from the adversary proceeding.
Appellant has not demonstrated that the deposition transcript as to which she sought
judicial notice is relevant to the disposition of this case. See Larson v. Dep’t of State,
565 F.3d 857, 870 (D.C. Cir. 2009).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                        Per Curiam




                                           Page 3